139.	  The general debate, which is drawing to a close, will be highly illuminating for our Organization. The analyses made by many heads of delegation on the international situation, and the proposals which eminent personalities have put forward on how to settle certain problems of concern to our Organization contain, in our view, interesting elements. The delegation of the People's Republic of the Congo wishes to speak now not with any claim that it is contributing anything new to our common deliberations; we come here, rather, to make clear or to reaffirm some of our positions on topical issues at a particularly dangerous time in our history, when a certain element of confusion has been willfully sown among us with the idea of encouraging the peoples of the world to doubt themselves.
140.	In the People's Republic of the Congo, we have every confidence in the United Nations, and it is precisely because we have placed in it not only our confidence but also our hope that we feel in duty bound, whenever it seems necessary to us, to say, even forcefully, what we believe or know to be just.
141.	I would only remind you of the positions which we have taken here on, for example, the restoration of the lawful rights of the People's Republic of China and the admission of the German Democratic Republic as a full-fledged State Member of our Organization. At the time, we were called as were a very small number of fraternal countries of the third world  dreamers, trouble-makers and even political illiterates. Today, history, which has always been the only reliable judge of truth, has vindicated us. That is why we say that whenever a country comes freely to address this Assembly, it makes its modest contribution to the search for solution to the ills which gnaw at the vitals of mankind.
142.	And so it is entirely without pretension that we should like to remind you that the peoples of the third world that is, the peoples of Asia, Latin America and Africa are mature and comprehensively reject exploitation and neo-colonialism in any form. Therefore, we, the countries of the third world, must look inwards and ponder the fundamental interests of the vast masses we represent. We must, on the basis of our own analyses, gain a clear insight into the problems of the world if we want to find solutions for them.
143.	We should no longer allow ourselves to be taken in by specious, harmful assertions designed simply to mislead us and to keep us in ignorance so that we may the better be exploited. For us, there is no such thing as an evil people. There are imperialist, Fascist, colonialist, racist and exploiting regimes; and it is these regimes, of which there are still so many today, that we must fight.
144.	Only yesterday we were told that we must not go to Moscow or to Peking because there was a monster in those places called communism. Today, most countries co-operate with the Union of Soviet Socialist Republics and the People's Republic of China, and no one has been asked, as far as we know, to become Red although becoming Red is the indispensable choice of tomorrow; it is the only choice which electively and genuinely places power in the hands ot the people. The Congo, for its part, has in all freedom and conscience chosen to become Red, under the leadership of the Congolese Labor Party and its President, Commander Marien Ngouabi. This choice explains,
as was solemnly reaffirmed by our President, two months ago in Kampala, that all our positions have been dictated exclusively by the fundamental principles of our policy, the background to which is proletarian internationalism and the anti-imperialist, anti-colonialist and anti-neo-colonialist struggle. This choice places us among the supporters of all just causes, the triumph of which is nothing but a matter of time now, as recently demonstrated by the smashing victories of the heroic Vietnamese and Cambodian peoples over imperialism victories which are a great spur to those who are still fighting.
145.	After five years of absence, during which the puppets of the Lon No clique had never represented Kampuchea except in their imaginations, the people of Kampuchea has just resumed its usurped seat. The important speech made on behalf of-that people by Prince Norodom Sihanouk, Chairman of the United National Front of Kampuchea [2376th meeting], constitutes an important contribution to the work of this session.
146.	Unfortunately, there are still States which, in spite of the political and crushing military defeats sustained in various places, continue to swim against the current of history and today wish to prevent the Vietnamese people from working here among us for the strengthening and consolidation of international peace and security, which are, and remain, the primary objectives of our Organization. There is no doubt that, here again, the adepts of the policy of anachronism will suffer new defeats.
147.	We remain similarly convinced that the just struggle of the Korean people for the peaceful reunification of their country, free from all foreign interference particularly after the withdrawal of the American troops stationed there under the banner of the United Nations will triumph. I hope that the Korean people will understand this as an expression of the determined support of the Congolese people.
148.	The People's Republic of the Congo similarly supports the Palestinian people in their relentless liberation struggle against imperialism and Zionism. The Palestinian cause is just, and in the Congo we are totally committed to it. This is a commitment which should be shared by all those who, here or elsewhere, speak of peace, justice and liberty. A people has been cruelly torn from its land and today finds itself pain-fully compelled to impress itself upon the conscience of the world, sometimes by acts forced upon it by the deafness of the capitalist West. The people of Palestine are entitled to a country as indeed the Arab countries, which we so firmly support, have the right to recover their territories illegally occupied by Israel since 1967.
149.	In our view, the occupation of Arab territories is no more than a consequence of the spoliation of the Palestinian people, and we have every reason, therefore, to believe that any settlement to the conflict which fails to take account of the rights of the Palestinians will be precarious. We also wish to state here that it would not be good politics to ignore the existence of the Jewish people established in Israel. In the Congo, as I have said, we condemn regimes and their policies, but not peoples. So in this case we vigorously condemn the Zionist, hegemonistic, expansionist and arrogant policy of Israel, but not the Jewish people, which is no different from the other peoples of the world.
150.	The first half of our century was one in which twice in the space of 20 years, the selfishness, ambition and folly of men nearly destroyed the world, while the second half will undeniably be marked by the development and success of the liberation struggles, particularly in Africa. We can only express our satisfaction at seeing the political map of the world showing day by day profound positive changes leading towards the fulfillment of the legitimate aspirations of the oppressed peoples.
151.	The liberation war of the peoples of Africa, as the Assembly is aware, freed the Portuguese people itself from the worst fascism of our day. The wild dreams of Salazarand Caetano met with the fate history always reserves for retrogressive and criminal enterprises.
152.	After Guinea-Bissau, three other fraternal countries Mozambique, Cape Verde and Sao Tome and Principe have just achieved sovereignty. We warmly welcome them as States Members of the United Nations. This is also an opportunity for us to hail the memory of the illustrious freedom-fighters who fell on the field of honor in the struggle for independence.
153.	But the international community must now become imbued with a sense of its new duty, that of helping these young States to staunch the wounds of an unjust war imposed upon them and which did so much damage to their economies.
154.	Now I turn to Angola. Although we all agree in recognizing that one month before the accession of this country to independence the situation there remains one of concern, we for our part still wish to denounce those among us in this Organization, the alarmists, who cry "fire". The war raging today in Angola is one more hotbed kindled by imperialism in order to make sure that the State which will emerge will be run by men in its pay and in the service of its interests, which, as the Assembly is well aware, it is doing everything in its power to perpetuate everywhere.
155.	The people of Angola paid a heavy price for their liberation and wishes only for independence in dignity and national harmony, an independence which it intends to enjoy to the full because it will not have been something granted. The people of the Congo firmly support the fraternal people of Angola, particularly the brave freedom fighters of the MPLA who are the only true architects of national independence. We call upon the backward colonialists, the racists snugly entrenched in their egoism and the rapacious imperialists to understand that the time of the"Angola of papa" has gone for ever.
156.	The fact remains, however, that all men of good will, of whatever race, have a place in Africa, as was stated here from this very rostrum just a few days ago [2370th meeting] by Field Marshal ldi Amin Dada, President of the Republic of Uganda, current Chairman of OAU. And as was quite recently confirmed by the political leaders of MPLA, all whites, particularly the Portuguese in Angola, who are ready to accept the new situation have no reason to leave and should indeed remain in the country to make their contribution to its reconstruction which is so indispensable.
157.	We therefore wish to issue an urgent appeal from the General Assembly to the world to leave it to the Angolans themselves to settle their own problems and to bring their country to independence in respect for its territorial integrity. We condemn out of hand any attempt at secession and state that an independent Angola will itself alone examine special cases, such as that of Cabinda.
158.	The situation in Rhodesia and South Africa has shown no sign of progress. The racist and minority regimes of southern Africa have learned nothing from the masterly history lesson just given to the Portuguese Fascist regime of Salazar and Caetano. Ian Smith persists in rebellion and Vorster is bogged down in apartheid both policies without a future and inexorably doomed.
159.	The capitalist West alone bears responsibility for a situation which, in an escalation of violence, may lead to a confrontation between racial communities in spite of the good will demonstrated a thousand times by the Africans through their reluctance to respond to blind, abominable and mindless racism by another Fascism just as reprehensible.
160.	An independent Africa, which began to believe at one time in all good faith that every avenue likely to lead to a settlement of the situations in Rhodesia and South Africa should be explored without exception, finally woke up to the fact that only through armed struggle could it put an end to the reign of injustice and anachronism. The People's Republic of the Congo can only express its gratification at the increased support being given by OAU to the liberation movements of Zimbabwe and South Africa.
161.	Once again we vigorously demand the unconditional transfer of power to the majority of the people of Zimbabwe.
162.	On the question of Namibia, we believe that the United Nations should do its duty because, while it is true that the African States are more closely concerned than others by this problem, there is no denying that morally and legally speaking the question of Namibia is primarily a problem between our whole Organization and South Africa. The United Nations possesses, in its own texts, provisions which make it possible for it objectively to resolve its problem with South Africa, and all it needs to do is to apply these provisions.
163.	We are pleased with the efforts of European nations to narrow differences even further and to establish better understanding among their peoples. We believe that, after the Second World War and the cold war which followed, the detente which is gradually being brought about in Europe is an important step on the road to peace. We therefore believe that the results of the Helsinki Conference, however modest they may be, are none the less an encouraging landmark.
164.	But Europe, the place where the two world conflagrations which almost destroyed the world broke out, would be wrong to believe that it can be secure while the third world is insecure. That is why it is in our common interest that Europe, which has known the horrors of war, should refrain from sparking conflagrations or fueling them as it is doing throughout the world, particularly in southern Africa.
165.	International detente and non-intervention in the affairs of States should, in the view of our delegation, be prerequisites for serious discussions on disarmament.
166.	We repeat that the oppressed and exploited countries, which are today still exposed to all kinds of intervention and aggression, have the right and duty to defend themselves. However, the People's Republic of the Congo is ready to take part in a world disarmament conference, if it is ever convened, under the auspices of the United Nations in the hope that a dialog marked by candor can be established on a problem which becomes of graver concern with each succeeding day.
167.	We cannot talk of disarmament without thinking immediately of the Charter of the United Nations because they both throw into relief the intolerable inequalities within the international community, where some can decide for all and others are reduced to expressing an opinion which is hardly ever taken into account in the settlement of problems of concern to us all.
168.	Decisions relating to crucial questions which determine the life of the Organization and the future of mankind continue to be the privilege of a minority of Member States. We therefore reassert vigorously that the Charter, which of course at one time did correspond to a political map of the world, today needs to be revised in order to be brought into line with the new realities.
169.	The right of veto, for example, which has become an instrument of oppression of third world' countries wielded by the Western Powers, might go. A striking illustration of the anachronistic and unfair use of the right of veto has been given by the shameful conduct of the Government of the United States, which blocked the well-deserved admission to membership in the United Nations of the Democratic Republic of Viet Nam and the Republic of South Viet Nam.
170.	The American double veto gave grist to the mill of the detractors of our Organization who consider that the Security Council is a sound-proof chamber, an organ walled up in the Escorial, haunted ceaselessly by phantoms of unreality. This incident, it will be recalled, marked the increasingly pathological solitude of a great Power, a Power worthy of respect, the United States of America, to whom none the less the heroic people of Viet Nam, in its noble desire to turn one of the gloomiest pages of contemporary history, is holding out the hand of friendship.
171.	Our country, which always supported the heroic war of resistance and national liberation which the Vietnamese people waged so successfully against the foreign invaders, is more than ever convinced that the friendly people of Viet Nam will triumph over all the maneuvers which we are now witnessing.
172.	We therefore wish to state once again that it is only when these two questions of disarmament and the revision of the Charter have been tackled with courage that a decisive step will have been taken towards the indispensable democratization of international relations. Then, it will be possible for the economic problems, the discussion of which in various places daily throws more light on the selfishness of the haves in the face of the poverty of the "have-nots , to be examined in a new light. In the meantime, we call on the industrialized countries to understand that the unequal economic relationships governing the world are objectively a genuine threat to international peace and security. The alms-giving policy practiced by the industrialized countries must give way to mutually advantageous co-operation where everyone has something to give and something to get.
173.	The sixth special session of the General Assembly, after having broken the ice of caution and immobility, enabled our Organization to take decisions which promise an end to the relationships of dependence and domination which hitherto have governed international trade and the establishment of new cooperation on the basis of dialog, not confrontation, while respecting cultural diversity and the specific decisions taken by our various nations.
174.	The achievements of that historic session have just been consolidated by the very considerable results of the seventh special session, thus contributing to an acceleration of the process of building a new system of international relations which lays down the principles which should guide the conduct of all our States. In such an approach, applying the technology mastered by some to the primary commodities produced essentially by others would establish among the nations of the two camps a complementarity which is the essential basis for the very delicate balance which our world is attempting to achieve.
175.	Those are a few considerations which, on behalf of the President of the Central Committee of the Congolese Labor Party, comrade Marien Ngouabi, it is the duty of our delegation to submit to this Assembly at its thirtieth session.
176.	We are convinced that, thanks to the wisdom of the President of the Assembly, his eminent statesmanlike qualities which made him a natural and unanimous choice for the presidency of the thirtieth session, on which we warmly congratulate him, and the always valuable support and assistance of the Secretary-General, he will be able as the successor to my friend and brother Abdelaziz Bouteflika, of whom Africa has every reason to be daily more proud  to channel our energies so that our work will have successful results as regards progress, peace and understanding among peoples.



